ORDER
The Court having considered the recommendations of the Circuit Court for Montgomery County and the record filed in the above entitled matter, and no exceptions having been filed to the recommendations, it is this 29th day of March, 1979
ORDERED, by the Court of Appeals of Maryland, that the recommendations be adopted and that Daniel Bernarr Wiegers be, and he is hereby, reprimanded and placed on inactive status, effective immediately; and it is further
ORDERED that all costs in these proceedings, including but not limited to the transcripts of testimony before the three-judge panel, be paid by Daniel Bernarr Wiegers; and it is further
ORDERED that the Clerk of this Court shall strike the name of Daniel Bernarr Wiegers from the register of attorneys in this Court and shall certify that fact to the *654Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.